Matter of Snorteland (2015 NY Slip Op 02013)





Matter of Snorteland


2015 NY Slip Op 02013


Decided on March 12, 2015


Appellate Division, First Department


Per Curiam


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 12, 2015
SUPREME COURT, APPELLATE DIVISION
First Judicial Department

Luis A. Gonzalez,Justice Presiding,
John W. Sweeny, Jr.
Karla Moskowitz
Rosalyn H. Richter
Darcel D. Clark,Justices.


M-6362 

[*1]In the Matter of Gwen E. Snorteland (admitted as Gwen Elizabeth Snorteland), a suspended attorney: Departmental Disciplinary Committee for the First Judicial Department, Petitioner, Gwen E. Snorteland, Respondent.

Disciplinary proceedings instituted by the Departmental Disciplinary Committee for the First Judicial Department. Respondent, Gwen E. Snorteland, was admitted to the Bar of the State of New York at a Term of the Appellate Division of the Supreme Court for the First Judicial Department on May 19, 2005.

Jorge Dopico, Chief Counsel, Departmental
Disciplinary Committee, New York
(Naomi F. Goldstein, of counsel), for petitioner.
Respondent pro se.


PER CURIAM


Respondent was admitted to the practice of law in the State of New York by the First Judicial Department on May 19, 2005, under the name Gwen Elizabeth Snorteland. While respondent does not maintain a law office in this Department, jurisdiction attaches based upon her admission within the First Judicial Department (Rules of Appellate Division, First Department [22 NYCRR] § 603.1).
The Departmental Disciplinary Committee seeks an order, pursuant to 22 NYCRR 603.4(g), disbarring respondent from the practice of law, because she was suspended under 22 NYCRR 603.4(e)(1)(i) and did not appear or apply to the Committee or this Court for a hearing or reinstatement within six months from the date of the order of suspension. Respondent was [*2]suspended because she failed to cooperate with the Committee's investigation into allegations of professional misconduct which threatened the public interest. The Committee commenced a sua sponte investigation into respondent's conduct after receiving a a Cease and Desist order and a copy of an SEC complaint against respondent concerning her role as a transaction manager within an investment banking entity that misled investors in a collateralized debt deal during the housing market crisis. Although respondent eventually made contact with the Disciplinary Committee during the investigation, she made affirmative statements that she would not answer the complaint as directed; she would not participate in its investigation; and she invited the Committee to suspend or disbar her.
The Committe's notice of motion seeking respondent's interim suspension contained the following notice:
"PLEASE TAKE FURTHER NOTICE, that pursuant to 22 NYCRR 603.4(g), an attorney who is suspended under 603.4(e)(1) and who has not appeared or applied in writing to the Committee for a hearing or reinstatement for six months from the order of suspension may be disbarred without further notice."
Respondent did not appear on the motion.
On June 5, 2014, this Court granted the Committee's motion to the extent of suspending respondent from the practice of law, effective immediately, pursuant to 22 NYCRR 603.4(e)(1)(i), and until further order of the Court (120 AD3d 14 [1st Dept 2014]).
On June 12, 2014, the Committee mailed respondent a notice of entry of the Court's order of suspension to the address respondent provided the Committee, by first-class mail and certified mail, return receipt requested.
Disbarment is warranted here because more than six months has elapsed since this Court's June 5, 2014 suspension order and respondent has not appeared nor applied in writing to the Committee or this Court for a hearing or reinstatement (see Matter of Seaborn, 121 AD3d 11 [1st Dept 2014]; Matter of Banji, 119 AD3d 74 [1st Dept 2014]; Matter of Bruzdziak, 111 AD3d 118 [1st Dept 2013]).
Accordingly, the Committee's motion for an order disbarring respondent, pursuant to 22 NYCRR 603.4(g), should be granted and respondent's name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective immediately.
All concur.
Order Filed. 	[March 12, 2015]Gonzalez, J.P., Sweeny, Moskowitz, Richter, and Clark, JJ.
Respondent disbarred and her name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective the date hereof. Opinion Per Curiam. All concur.